Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/444,349 filed on 8/3/21. Claims 1 - 20 has been examined.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,202,234 in view of Peake et al. (US 2018/0024884). Please see below.
Instant Application 
Pat # 11,202,234
A system for adaptive network slice management, comprising: an element management control unit that comprises a set of distribution and central units (DU/CU) to monitor power and traffic loads at a plurality of cell sites in a network; a slice management unit configured to manage a set of network slices at the plurality of cell sites, and to determine based on information about power and traffic loads received from the element management control unit, whether a change in state is occurring that will cause a power outage or light load operation at a node of at least one cell site of the plurality of cell sites; in response to a determination of the change in state at the at least one cell site, the slice management unit configured to initiate a network slice reassignment process at the at least one cell site to reassign a set of network slices at the at least one cell site to smaller bandwidth parts (BWPs) wherein each reassigned network slice is tied to a respective BWP to enable a transfer of loads from a set of network slices in an active state at the least one cell site to a set of BWPs thereby reducing overall power consumption of a node which comprises the at least one cell site.
A system for adaptive bandwidth (BW) management, comprising: an element management control unit comprising a set of distribution and central units (DU/CU) to monitor power and traffic loads at a plurality of cell sites in a network; a BW management unit adapting BW for users at cell sites in the network by moving the users to a set of smaller bandwidth parts (BWPs) at a cell site in response to a set of conditions determined by the BW management unit, the set of conditions comprising at least one of [[a]] an AC power outage, and a reduced traffic loads at one or more cell sites of the network; and in response to at least one of the conditions of [[a]] the AC power outage, and reduced traffic loads based on data received by the DU/CU about the condition, the BW management unit moving user traffic to a designated lower BWP while shutting down other BWPs at the cell site to save power at the cell site.


However, does not specifically disclose a slice management unit configured to manage a set of network slices at the plurality of cell sites, and to determine based on information about power and traffic loads received from the element management control unit, whether a change in state is occurring that will cause a power outage or light load operation at a node of at least one cell site of the plurality of cell sites. 
	Peake et al. (2018/0024884) teaches a slice management unit configured to manage a set of network slices at the plurality of cell sites, and to determine based on information about power and traffic loads received from the element management control unit, whether a change in state is occurring that will cause a power outage or light load operation at a node of at least one cell site of the plurality of cell sites (As shown, the computing device also creates a slice name (SN) for each encoded data slice (EDS) in the set of encoded data slices. A typical format for a slice name 60 is shown in FIG. 6. As shown, the slice name (SN) 60 includes a pillar number of the encoded data slice (e.g., one of 1-T), a data segment number (e.g., one of 1-Y), a vault identifier (ID), a data object identifier (ID), and may further include revision level information of the encoded data slices. The slice name functions as, at least part of, a DSN address for the encoded data slice for storage and retrieval from the DSN memory 22, the first set of encoded data slices includes EDS 1_1 through EDS 5_1 and the first set of slice names includes SN 1_1 through SN 5_1 and the last set of encoded data slices includes EDS 1_Y through EDS 5_Y and the last set of slice names includes SN 1_Y through SN 5_Y, paragraph 34-35).   
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Peake’s slicing with the system of Pat # 11,202,234. One would be motivated to combine these teachings because in doing so it will provide proper slicing and proper allocation of the user.

Regarding claim 9, the method substantially has limitations as claim 1, thus the same rejection is applicable. 	

Regarding claim 17, the method substantially has limitations as claim 1, thus the same rejection is applicable. 	
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Regarding claim 17, The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 17 is drawn to a “computer readable storage device” comprising instructions. The specification only gives non-limited examples for the meaning of this term (or open-ended explanation of the term). Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter. 

7.	Regarding claim 18 – 20 are rejected under USC 101 since they depend on claim 1.

Allowable Subject Matter
8.	Claims 2 – 8, 10 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632